UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


TREVOR NORMAN,                                   §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:18-CV-437
                                                 §
AARON J. TOMPKINS, et al.,                       §
                                                 §
                Defendants.                      §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Trevor Norman, an inmate confined at the Stiles Unit, proceeding pro se, brought

this lawsuit pursuant to 42 U.S.C. § 1983.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the defendants’ motion to dismiss should be granted.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. Accordingly, it is

         ORDERED that the defendants’ motion to dismiss is GRANTED. A final judgment will

be entered in this case in accordance with the Magistrate Judge’s recommendation.
SIGNED at Beaumont, Texas, this 10th day of March, 2020.




                              ________________________________________
                                          MARCIA A. CRONE
                                   UNITED STATES DISTRICT JUDGE




                                     2
